DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/6/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-19) in the reply filed on 6/22/2022 is acknowledged.  The traversal is on the ground(s) that examination of all species would not be a burden to the examiner.  This is not found persuasive because the combination omits the limitations directed to the mechanical deformation of the article and the subcombination has a separate utility as a mechanically deforming method. As such, the inventions are independent and distinct and would pose a serious search and examination burden as also seen from their different classifications.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 9, 11, 12, 14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitehead et al (US 6,384,979 B1).
In regard to claim 1, Whitehead et al discloses an article (column 7, line 60 – column 8, line 52, Figure 2B”), comprising: a first component (Figure 2B, “10, 16A-C”) and a second component adjacent the first component (Figure 2B, “34A-D”); and an interface between the first component and the second component (Figure 2B, “16A-C, 34A-D”), the interface configured such that at least a portion of electromagnetic radiation incident to a surface of the interface undergoes total internal reflection between the first component and the second component (column 5, lines 18-34), wherein the first component has a first refractive index (column 5, lines 35-45, re: n = 2.3-2.5) greater than a second refractive index of the second component (column 8, lines 25-31 & column 22, lines 17-27, re: n = 1.25, 1.27).  
In regard to claim 2, Whitehead et al discloses a method for generating tunable coloration or generating interference (column 7, line 60 – column 8, line 52 & column 10, line 56 – column 13, line 65, Figure 2B”), comprising: providing an article comprising a first component (Figure 2B, “10, 16A-C”), a second component adjacent the first component (Figure 2B, “34A-D”), and an interface between the first component and the second component; and exposing a surface of the interface to electromagnetic radiation such that at least a portion of the electromagnetic radiation undergoes total internal reflection (column 5, lines 18-34), wherein the first component has a first refractive index (column 5, lines 35-45, re: n = 2.3-2.5) greater than a second refractive index of the second component (column 8, lines 25-31 & column 22, lines 17-27, re: n = 1.25, 1.27).  
Regarding claim 6, Whitehead et al discloses wherein the electromagnetic radiation undergoes a change in amplitude during total internal reflection (column 10, line 56 – column 13, line 65, re: addition of wavelengths).  
Regarding claim 7, Whitehead et al discloses wherein stimulating the article produces a change in the electromagnetic radiation, different than a change in the electromagnetic radiation undergoing total internal reflection in the absence of the stimulation (column 10, line 56 – column 13, line 65, re: addition/subtraction of wavelengths).
Regarding claim 9, Whitehead et al discloses said article comprising a third component at least partially encapsulating the first component and the second component (column 7, lines 60-63, Figure 2B, “32”).  
Regarding claim 11, Whitehead et al discloses wherein the outer component is a non-aqueous component (column 7, lines 60-63, Figure 2B, “32”).  
Regarding claim 12, Whitehead et al discloses wherein at least one of the first component, the second component, and/or the outer component comprises a hydrocarbon, fluorocarbon, liquid crystal, ionic liquid or polymer solution (column 8, lines 25-31).  
Regarding claim 14, Whitehead et al discloses wherein the interface comprises a first geometric plane having a first orthogonal axis and a second geometric plane having a second orthogonal axis that intersects the first orthogonal axis (Figure 2B, “14”).  
Regarding claim 16, Whitehead et al discloses wherein the first component comprises a polymer (column 5, lines 38-41, re: polycarbonate).
Regarding claim 17, Whitehead et al discloses wherein the second component comprises a fluid (column 8, lines 17-31, re: Fluorinert).  
In regard to claim 18, Whitehead et al discloses an article, comprising: a plurality of microwells formed on a substrate (column 21, line 66 – column 22, line 27, Figure 4B, “36” & column 7, line 60 – column 8, line 52, Figure 2B”), the substrate comprising a first material (Figure 2B, “10, 16A-C”); a second component adjacent the plurality of microwells and comprising a second material (Figure 2B, “34A-D”); wherein the first material has a refractive index (column 5, lines 35-45, re: n = 2.3-2.5) greater than a refractive index of the second material (column 8, lines 25-31 & column 22, lines 17-27, re: n = 1.25, 1.27), such that incident electromagnetic radiation undergoes total internal reflection at a surface of each microwell (column 5, lines 18-34).  
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoelen (EP 1825311 B1).
In regard to claim 3, Hoelen discloses an article, comprising: a curved interface disposed between a first component and a second component adjacent the first component (sections [0027-0028], Figure 1A, “1, 3”), the first component having a first refractive index and the second component having a second refractive index selected such that incident electromagnetic radiation undergoes total internal reflection at the curved interface (sections [0011], [0015], [0030]).  
Regarding claim 5, Hoelen discloses wherein the curved interface is concave relative to the incident electromagnetic radiation (Figure 1A, “1, 3”).  
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hakakusu (JP H2-134529U – Translation).
In regard to claim 19, Hakakusu discloses an article (pages 6-11, Figures 1-3), comprising: a plurality of domed structures formed on a substrate (Figure 1, “B, D1, D2”), the substrate comprising a first material; a second component adjacent the plurality of domed structures and comprising a second material; wherein the first material has a refractive index greater than a refractive index of the second material, such that incident electromagnetic radiation undergoes total internal reflection at a surface of each domed structure (pages 4-11, Figures 1 & 3, “a1, a2”).  

Allowable Subject Matter
Claims 4, 8, 10, 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 4 and 8: an article as claimed, specifically wherein the curved interface is convex relative to the incident electromagnetic radiation.  
The prior art fails to teach a combination of all the claimed features as presented in claim 10: an article as claimed, specifically wherein the outer component is an aqueous component.  
The prior art fails to teach a combination of all the claimed features as presented in claim 13: an article as claimed, specifically wherein the first component and the second component are present within a droplet having a largest cross-sectional dimension of less than or equal to 1 mm.  
The prior art fails to teach a combination of all the claimed features as presented in claim 15: an article as claimed, specifically wherein the interface has a defined radius of curvature.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 5, 2022